Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-10 are currently pending and presented for examination on the merits. 
	Claims 11-14 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Election/Restriction
	Applicant elects, with traverse:
Group I
Claims 1-10, drawn to a patient personalized cancer vaccine
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a personalized cancer vaccine for a patient, further comprising (a) identifying a first and a second neoantigen in the patient, (b) determining the human leukocyte antigen (HLA) genotype of the patient, (c) predicted whether the first neoantigen or the second neoantigen has a stronger binding affinity for a HLA complex of the patient based on training data and the HLA genotype of the patient, (d) creating a particle by encapsulating in a material the neoantigen predicted to have the stronger binding affinity for the HLA complex of the patient.
It has been interpreted that one of skill in the art cannot make a peptide without knowing what the amino acid structure of that peptide is.  It is not clear how one can make a peptide without knowing the amino acid structure of that peptide. Thus, it is the Examiner’s contention that if a cancer-specific peptide does not satisfy the written description requirement under 35 U.S.C. § l 12(a), then a method of making the mutated peptide would not satisfy the written description requirement under 35 U.S.C. § l12(a). Furthermore, for a peptide to satisfy the written description requirement it should be functional, i.e. induce a T cell response. It is noted that specification only discloses neoantigen QP19 capable of inducing a T cell response. 
The specification discloses neoantigen QP19, determined by RNA sequencing to be present on triple negative breast cancer cells (4T1 cell line) but not on normal breast tissue [0075]. Artificial intelligence is used to predicting whether a first neoantigen or a second neoantigen of a particular individual patient has a stronger binding affinity for a human leukocyte antigen (HLA) complex of the patient and creating a particle containing the neoantigen with the stronger predicted binding affinity [0045]. The specification discloses neoantigens might vary based on the first and last amino acid, e.g. AMFPNAPYL, AMFPNAPYP, and RMFPNAPYL [0049]. The specification discloses robust data sets are generated and expanded by predicting novel neoantigen candidates that are validated in-vitro in cell culture media [0049]. The specification does not disclose sufficient examples of cancer neoantigenic HLA-specific peptides that are expressed by the cancer cells and comprise a cancer specific mutation by identifying from nucleic acid sequences from cancer cells of a subject that are unique to cancer cells that are produced for the subject.
The steps of making or producing at least two cancer neoantigen peptides a plurality of subject-specific peptide sequences have been interpreted as being a practical application of the judicial exceptions of identifying, predicting and selecting the epitopes. As previously discussed, the active steps from the claims were well-understood, routine, and conventional activities previously known in the industry. It has been interpreted that methods for producing at least two cancer neoantigen peptides of the subject-specific peptides would require knowledge of the amino acid structure of the subject-peptides., which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell.
The specification discloses the process of neo-antigen identification in a mouse using the 4T1 triple negative breast cancer tumor model in BALB/c mice [0075]. The specification discloses a study that evaluated the tumor suppressive effect of FlowVax BreastCA.TM. microspheres loaded with peptide neoantigen QP19, determined by RNA sequencing to be present on triple negative breast cancer cells but not on normal breast tissue [0075]. The specification discloses neoantigens can be identified by comparing some data from normal cells to some data of cancer cells, e.g. by filtering by at least one of mutation type, transcription strength, translation strength, and a priori known molecular variations [0071]. The specification discloses an example, the high-affinity binder has an affinity to the at least one HLA class I sub-type or the at least one HLA class II sub-type of less than 150 nM, and/or the HLA genotype of the patient is determined in silico using a de Bruijn graph [0071]. The specification does not disclose any peptides which were capable of inducing a tumor specific immune response in a subject with triple negative breast cancer.
Importantly, none of the identified peptides in the specification appeared to have an amino acid sequence of 15-30 amino acid and none of the identified peptides bound to class II HLA alleles. The specification discloses a typical neoantigen will be about 8-11 amino acids, while the typical neoantigen length for presentation via a HLA class II complex will have a length of about 13-17 amino acids [0074]. The specification discloses a single mutation can result in multiple neoantigens which can be assessed for their binding affinity for a HLA complex, increasing the probability that a strong binding affinity will be found [0073]. The specification discloses the high-affinity binder has an affinity to the at least one HLA class I sub-type or the at least one HLA class II sub-type of less than 150 nM, and/or the HLA genotype of the patient is determined in silico using a de Bruijn graph [0071]. The specification discloses peptide AKFVAAWTLKAAA and DRB3*0202 [0052]. The specification discloses one amino acid sequence that demonstrates to bind to a protein encoded by an HLA class II allele of the subject with a predicted affinity of 50 nM [Table 1]. 
Thus, the specification only discloses one peptide capable of inducing a T cell response, AKFVAAWTLKAAA (PADRE) was demonstrated to bind to a protein encoded by an HLA class II allele of the subject with a predicted affinity of 50, less than 150 nM, and binds a protein encoded by an HLA allele of the same subject with a stronger predicted or measured affinity than corresponding wild-type epitopes. However, this peptide AKFVAAWTLKAAA (PADRE), was already known in the art to induce a T cell response. It is not clear from the specification what the amino acid sequence of the other peptide that was capable of inducing an immune response was. 
As disclosed in the art, many if not most cancer cell mutations are unique to a particular subject (Wood et al (Science, 318:1108-1113, 2007, IDS; Sjoblom et al Science, 314:268-274, 2006, IDS). This indicates that the neo-antigenic subject-specific peptides to be used in a subject-specific neoplasia vaccine from one cancer patient would be distinct from the neo-antigenic peptides to be used in a subject-specific neoplasia vaccine for a second cancer patient, the cancer neoantigen peptides to be used in a subject-specific neoplasia vaccine for a third cancer patient and so on. The amino acid structure of the neo-antigenic subject-specific peptides in one cancer patient would not lead one to be able to identify the amino acid structures of cancer neoantigen peptides in other cancer patients. One could only identify the amino acid structures of cancer neoantigen peptides in other cancer patients by sequencing the genome, exomes or transcriptomes from the other patients and using algorithms to determine candidate cancer neoantigen peptides. It has been interpreted that one of ordinary skill in the art would not be in possession of the cancer neoantigen peptides to be used in a subject-specific cancer neoantigen peptide vaccine from all cancer patients by knowing the structure of cancer neoantigen peptides to be used in a subject-specific neoplasia vaccine from a few cancer patients from one type of cancer.
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Furthermore, it has been interpreted that knowledge of the specific MHC molecules of the subject does not sufficiently identify the amino acid structure of the peptide. This is similar to what was indicated in Amgen Inc vs Sanofi (2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id). 
The specification does not provide adequate written description of the claimed genus of cancer neoantigenic peptides.   The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of cancer neoantigenic subject-specific HLA matched peptides.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of cancer neoantigenic subject-specific HLA matched peptides. The genus of cancer neoantigenic peptides are claimed by function, the capability of being identified, produced, bind to an HLA protein of the subject with an IC50 less than 150 nM.
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ...i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613.
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention

Thus, the instant specification may provide an adequate written description of the genus of cancer neoantigenic peptides, per Lilly by structurally describing a representative number of cancer neoantigenic peptides that have been, identified, produced, bind to an HLA protein of the subject, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
In this case, the specification does not describe the genus of cancer neoantigenic subject-specific HLA matched peptides that satisfies either the Lilly or Enzo standards. The specification only discloses one peptide capable of inducing an immune response, AKFVAAWTLKAAA which was already known to induce an immune response. The specification does not disclose sufficient examples of cancer neoantigenic HLA-specific peptides that are expressed by the cancer cells and comprise a cancer specific mutation that are identified, produced, bind to an HLA protein of the subject. The specification only discloses how to identify the cancer neoantigenic subject-specific HLA matched peptides.
Thus, the specification does not provide an adequate written description of the genus of cancer neoantigenic subject-specific HLA matched peptides that is required to practice the claimed invention.  Applicants have not described the genus of cancer neoantigenic subject-specific HLA matched peptides sufficiently to show they had possession of the claimed genus.
The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-10  recites the limitation "The method of" in line 1 of each claim.  There is insufficient antecedent basis for the method of claim 1. Claim 4 is a method claim and can not depend from a product claim.  

Claim 4 recites the limitation "the tumor is a triple negative breast cancer tumor" in line 1 of claim 4.  There is insufficient antecedent basis for “the tumor” in claim 4 because claim 1 does not delineate a tumor.

Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Petrizzo et al (Unique true predicted neoantigens (TPNAs) correlates with anti-tumor immune control in HCC patients, J Trans Med (2018) 16:286, pgs. 1-14, IDS), and further in view of Herst et al (US 20150132398 A1, IDS) and Deshpande et al (WO 2018187191 A1, IDS).
Petrizzo et al teaches a personalized cancer vaccine [Right column, pg. 2 & Right column, pg. 11]. Petrizzo et al further teaches identifying a first and a second neoantigen in the patient true neoantigen (TPNA) identified for the patient [Right column, pg. 2 & Right column, pg. 6]. Petrizzo et al further teaches determining the HLA genotype of the patient [Right column, pg. 2 & Left-Right column, pg. 4]. Petrizzo et al further teaches predicting whether the first neoantigen or the second neoantigen has a stronger binding affinity for a HLA complex of the patient based on training data and the HLA genotype of the patient (TPNAs were assessed for binding affinity to the HLA genotypes of the patient (predict which neoantigen was strongest binding affinity) [Left-Right column, pg. 3 & Right column, pg. 6]. Petrizzo et al further teaches selecting the neoantigen predicted to have the stronger binding affinity for the HLA complex of the patient (TPNAs chosen for strongest affinity to HLA genotype of the patient [Right column, pg. 6 & Right column, pg. 12].  
Petrizzo et al does not specifically teach the first neoantigen is encapsulated by a biocompatible material and additional vaccine components. However, this deficiency is made up in the teachings of Herst et al.
Herst et al teaches the polypeptides are encapsulated in biocompatible material [0024]. Herst et al further teaches the addition of antibiotics to the vaccine [0101]. Herst et al further teaches the vaccine with preservatives and stabilizers [0092]. Herst et al further teaches the vaccine comprising a pharmaceutically acceptable carrier [0021]. Herst et al further teaches the biocompatible material is consisting of poly(lactic-co-glycolic acid) (PLGA), polycaprolactone, polyglycolide, polylactic acid, or poly-3-hydroxybutyrate [0024]. Herst et al further teaches a particle that is a sphere and between the sizes of 4 to 32 micrometers [0019]. Herst et al further teaches a particle size range such that only a single particle can be consumed by a macrophage [0019]. Herst et al further teaches one or more peptides which may be at least 8 and not more than 20 amino acids in each particle [0020]. Herst et al further teaches dendritic cell vaccines that combine dendritic cells with antigens in order to present the antigens to the body's white blood cells, thus stimulating an immune reaction [0081]. 
Petrizzo et al does not specifically teach the treatment of triple negative breast cancer that produce programmed death-ligand 1 (PD-L1) at certain levels. However, this deficiency is made up in the teachings of Deshpande et al. 
Deshpande et al teaches the treatment of cancer using cancer vaccine developed from neoantigens [Embodiment 56]. Deshpande et al further teaches the treatment of triple negative breast cancer [Embodiment 25]. Deshpande et al further teaches the cancer is PD-L1 negative [00280]. Applicant states in specification that expression of PD-L1 below a level of 1.5 fragments per kilobase per million mapped read is levels found in normal tissue and considered PD-L1 negative.
One of ordinary skill, before the effective filing date, would have been motivated to combine Petrizzo’s personalized cancer vaccine comprising of a first, of two, neoantigens with the strongest binding affinity to a patient’s HLA genotype to Herst’s particle additionally comprising antibiotics, preservative, a stabilizer, and a pharmaceutically acceptable carrier. Furthermore, to combine with Deshpande treatment of TNBC that is PD-L1 negative. It would have been prima facie obvious to combine Petrizzo, Herst, and Deshpande for a particle comprising a biocompatible material further comprising antibiotics, preservative, a stabilizer, and a pharmaceutically acceptable carrier, and to treat a TNBC patient with a PD-L1 negative tumor with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/Examiner, Art Unit 1642         

/MARK HALVORSON/Primary Examiner, Art Unit 1642